Citation Nr: 1822699	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  15-18 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED).  

2.  Entitlement to service connection for depression, to include as secondary to ED. 

3.  Entitlement to an initial disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service connected disabilities.    

5.  Entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only.

6.  Entitlement to a disability rating in excess of 20 percent for left foot peripheral neuropathy.  

7.  Entitlement to a disability rating in excess of 20 percent for right foot peripheral neuropathy.  

8.  Entitlement to a temporary total evaluation based on convalescence following an October 2013 right foot exostosis surgical procedure.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1977 to March 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

With respect to the issue of entitlement to service connection for erectile dysfunction, the Board acknowledges the Veteran previously submitted a claim for this disability, which was denied in an October 1999 rating decision.  The Veteran did not appeal that decision, and thus the decision is considered final.  Generally, an unappealed rating decision may not thereafter be reopened and allowed, unless new and material evidence is presented or secured with respect to the disallowed claim.  See 38 U.S.C. §§ 5108, 7105 (c) (2012).  As will be explained further below, the Board finds the evidence presently of record, which includes an additional medical opinion, is sufficient to establish service connection for erectile dysfunction, and as such, new and material evidence has been presented to reopen the claim.  

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The issues of entitlement to increased ratings for bilateral foot peripheral neuropathy, as well as entitlement to a temporary 100 percent rating based on convalescence are remanded for additional evidentiary development below.  Therefore these claims are REMANDED to the Agency of Original Jurisdiction (AOJ) for further development as described in the REMAND portion of this decision.  VA will notify the Veteran if additional action is required on his part.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  


FINDINGS OF FACT

1.  The Veteran's erectile dysfunction originated during his active service.

2.  The Veteran has major depressive disorder, which was proximately caused by his service-connected erectile dysfunction.

3.  During the entire period of the claim, the Veteran's PTSD has most nearly approximated total social and occupational impairment.  

4.  In February 2018, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to a TDIU rating and entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for erectile dysfunction have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  Major depressive disorder is proximately due to or the result of a service-connected disability.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

3.  The Veteran's PTSD warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

4.  The criteria for withdrawal of the appeal for entitlement to a total disability rating based on individual unemployability, due to service connected disabilities have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

5.  The criteria for withdrawal of the appeal for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria-Service Connection Claims

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran seeks service connection for erectile dysfunction, which he contends was incurred in service.  He also seeks service connection for depression, which he contends was caused by his erectile dysfunction.  The medical evidence confirms the Veteran currently has erectile dysfunction and major depressive disorder (MDD).  Numerous clinicians have also attributed the Veteran's MDD to his erectile dysfunction.  In particular, both the April 2014 and March 2016 VA examiners found the Veteran's MDD was secondary to his failed penile implant surgery necessitated by his erectile dysfunction.  Likewise, the Veteran's treating psychiatric clinicians at the Tampa, Bay Pines, and Orlando VAMCs have concurred with the above-noted VA examiners' opinions.  Further, in an April 2003 statement from the Veteran's private clinical psychologist, Dr. G.B., the clinician indicated the Veteran experienced a severe emotional reaction following his failed penile implant surgery, based on his perceived feelings of inadequacy and not being able to father children.  In sum, the psychologist also concluded the Veteran's major depression is directly related to his erectile dysfunction.  Since there is clear evidence establishing a nexus between the Veteran's depressive disorder and his erectile dysfunction, the central issue that must be resolved at this time is whether service connection may be established for his erectile dysfunction.  This follows, because the establishment of service connection for ED, would necessarily result in a secondary service connection for his MDD.  

Next, the Board notes that the Veteran's complete service treatment records (STRs) and official military personnel file (OMPF) have been reviewed.  These records show the Veteran reported experiencing numbness and tingling in his feet after arriving in Hawaii.  At that time, the Veteran reported that he had been exposed to significant cold weather in boot camp, and was not provided boots, because his shoe size was unavailable.  As a result, the Veteran has indicated he wore regular sneakers in very cold temperatures.    

The Board observes that the Veteran underwent a VA feet examination to assess his claimed disability, and obtain a well-reasoned medical opinion in March 1999.  The examiner noted the Veteran's diagnosis of erectile dysfunction, status-post penile implant.  However, the examiner found the Veteran's penile implant was not likely related to his peripheral neuropathy.  Unfortunately, the examiner did not explain how he came to this conclusion other than stating he was unable to establish a link.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Notwithstanding the above-noted deficient medical opinion, the Veteran has provided several medical opinions in favor of his assertion of a service connection for ED.  Specifically, in a January 1998 statement from a board certified Neurologist at the Orlando VAMC, the physician stated the Veteran's neuropathy sustained in service was the cause of his impotence.  Thereafter, in August 1998 a second VA examiner concurred that it was possible the Veteran's ED was secondary to his neuropathy.  Following the initial denial of his claim in October 1999, the RO obtained a medical opinion addressing the Veteran's assertion of medical negligence during the implantation of a penile prosthetic device.  In the March 2002 medical opinion, the VA clinician stated the Veteran had a known history of peripheral neuropathy, and his ED and pain was "more likely than not" an extension of his peripheral neuropathy.  The Veteran then obtained a fourth medical opinion from his treating Urologist in August 2004.  In this opinion, the physician stated the Veteran's ED occurred after his cold exposure in service, which caused the neuropathy of his lower extremities.  The clinician further explained that in his assessment, that insult affected the Veteran's penis at that time, and hence the numbness the Veteran experienced was attributed to his cold exposure.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disability and his military service.  Four qualified physicians have determined the Veteran's ED likely originated in service.  These physician have also provided competent rationales to support their conclusions.  Accordingly, a nexus to service is established.  To the extent the March 1999 VA examiner determined the Veteran's disability was not likely related to military service, the Board finds this opinion to be of less probative value, because the examiner failed to explain how he came to his conclusion.  

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's ED and his military service is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for his disability.  As a result he is also entitled to service connection for his depressive disorder, which has clearly resulted from his ED and the treatment therefor.  

Legal Criteria-Increased Rating Claim

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Factual Background and Analysis

The Veteran submitted a claim for PTSD in February 2013.  The RO granted service connection for the disability in a May 2014 rating decision, and assigned a 70 percent disability rating.  In June 2014 the Veteran submitted a notice of disagreement as to the assigned disability rating.  For reasons explained more fully below, the Board finds a 100 percent schedular rating is warranted throughout the entire appeal period.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411.

Critically, the Board observes that the above-noted evaluation criteria for a 70 percent disability rating indicates an array of symptoms, which are likely sufficient to cause impairment and deficiencies in most areas of life functioning, to include work, school, family relations, judgment, thinking, or mood.  Such symptoms need not rise to the level of activity preclusion, but rather negatively influence or  impact upon most areas of life functioning.  A higher 100 percent rating is warranted when the evidence indicates total impairment.  

The symptoms considered in determining the level of impairment under the Rating Schedule for psychiatric disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has carefully reviewed the Veteran's treatment reports from the Bay Pines, Orlando, and Tampa VA Medical Centers, as well as his records from the Lake Baldwin Community Based Outpatient Clinic.  In addition, the Board has considered the Veteran's May 2014, March 2016, and September 2017 VA examinations.  The Board has also considered a disability questionnaire, which was certified by the Veteran's psychiatrist in June 2015, as well as the results of a neuropsychiatric assessment performed in September 2017.  Further, the Board has also prudently considered the Veteran's own statements, as well as a statement from his adopted son and caretaker.  Finally, the Board has considered the results of two separate vocational rehabilitation assessments performed in February 2010 and August 2014. 

In sum, these records show the Veteran has consistently reported experiencing several significant symptoms and impairments, which include: diminished concentration/memory, impaired judgment, agitation, anger outbursts, anxiety, feelings of helplessness and hopelessness, irritability, aggression, difficulty sleeping, an exaggerated startle response, loss of interest in activities, suspiciousness, illogical speech, difficulty with establishing work and social relationships, a history of homicidal and suicidal ideations, distrust, avoidance, and panic attacks.  

The evidence also indicates the Veteran has not maintained employment and was homeless throughout a large portion of the appeal period.  In addition, the evidence shows he has been significantly estranged from his family.  Further, the Veteran's vocational rehabilitation records indicate he was twice found to have an employment handicap resulting from his service-connected psychiatric disorder, which causes vocational impairment he is unable to overcome.  Recently, the Veteran spent several months at the inpatient psychiatric treatment facility at Bay Pines VAMC.  Following a review of the Veteran's psychiatric records, and the administration of a comprehensive neuropsychiatric assessment in September 2017, Dr. G.B. determined the Veteran's PTSD and depression render him totally occupationally and socially impaired.  

In this case, the copious evidence plainly establishes the Veteran's psychiatric manifestations have resulted in deficiencies in all areas of life functioning.  Specifically, his symptoms have significantly impaired his ability to work, caused him marked social impairments, considerably impacted his family role functioning, caused marked deficiencies in judgment, resulted in his inability to successfully further his education, and resulted in severe mood impairments.  As noted above, the 100 percent evaluation criteria does not indicate total occupational and social preclusion; rather, it merely states a veteran must have total impairment.  The Board again notes a 70 percent rating is warranted when psychiatric manifestations cause impairment in most areas of life functioning; however, this Veteran's psychiatric manifestations have resulted in impairments in all areas of life.  As such, the Board has afforded the Veteran the benefit of reasonable doubt, and finds his disability picture more nearly approximates the criteria necessary for a 100 percent disability rating.  

Withdrawals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his February 2018 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to a TDIU rating and entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issues must be dismissed. 


ORDER

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for major depressive disorder is granted.

Entitlement to a 100 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to a total disability rating based on individual unemployability, due to service connected disabilities is dismissed.

The appeal for entitlement to financial assistance in the purchase of an automobile or other conveyance and adaptive equipment, or adaptive equipment only is dismissed.


REMAND

The Board is of the opinion that additional development is required before the remaining claims on appeal are decided.

Initially, the Board notes that during his February 2018 Board hearing, the Veteran asserted his bilateral lower extremity peripheral neuropathy is worse than currently evaluated.  He most recently underwent a VA examination to assess this disability in December 2014.  As there is evidence of a worsening of the disability since the last VA examination, which was performed several years ago, the claim must be remanded for a new examination to determine the current severity of the disability.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

With respect to the issue of entitlement to a temporary total disability rating based on convalescence following the October 2013 right foot exostosis surgical procedure, the Board notes the Veteran is not presently service connected for his right great toe.  However, both implicitly by virtue of his submission of this claim, and expressly through subsequent correspondence, the Veteran has sought service connection for his right great toe disability.  As such, the issue of entitlement to service connection for the right great toe disability must be adjudicated by the RO prior to a determination of the downstream issue of entitlement to a convalescence rating for the disability on appeal.  

On remand, relevant ongoing medical records should also be obtained.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).    

Accordingly, these matters are REMANDED for the following actions: 

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e). 

2.  Next, adjudicate the Veteran's claim for service connection for a right great toe disability.  Following this determination, the RO should readjudicate the issue of entitlement to a temporary total disability rating based on convalescence following the October 2013 right foot exostosis surgical procedure.  

3.  Also, afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected bilateral lower extremity peripheral neuropathy.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.  

4.  Finally, undertake any other development determined to be warranted, and then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, furnish a supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


